                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                           DOCKET NO. 3:17-cr-224-MOC


 UNITED STATES OF AMERICA,                                 )
                                                           )
                                                           )
                        Plaintiff,                         )
                                                           )               ORDER
 v.                                                        )
                                                           )
 DONYELL BOUSHON MINOR,                                    )
                                                           )
                       Defendant.                          )


       THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 39), on the Government’s Motion to Dismiss, (Doc. No.

42), and on Defendant’s Motion to Strike the Government’s Motion to Dismiss and Motion to

Appoint Counsel, (Doc. No. 43).

       Defendant, an inmate at Butner Medium I FCI, seeks a reduction of his sentence based on

the COVID-19 pandemic. This is his third motion for compassionate release.

       Title 18, Section 3582(c)(1)(A)(i) authorizes criminal defendants to request compassionate

release from imprisonment based on “extraordinary and compelling reasons.” But before doing so,

they must at least ask the Bureau of Prisons to do so on their behalf and give the Bureau thirty days

to respond. See United States v. Raia, No. 20-1033, 2020 WL 1647922, at *1 (3d Cir. Apr. 2,

2020). Here, as the Government asserts in its brief in support of the motion to dismiss, Defendant

did not exhaust his administrative remedies before filing this motion.

       Defendant submits that he exhausted his administrative remedies by submitting a request

to the warden. (Doc. No. 39 at p. 1). However, this request and the warden’s denial are from




      Case 3:17-cr-00224-MOC-DSC Document 44 Filed 08/11/21 Page 1 of 3
December 2020. Further, the Government notes that it contacted a BOP staff attorney, who stated

that the only request to the warden was from December 2020 and that there is nothing in BOP’s

records to establish that Defendant satisfied the exhaustion requirement before filing this third and

most recent motion. The BOP staff attorney also informed the Government that Defendant

appealed the warden’s December 2020 denial to the Central Office, which appeal is pending. Even

though Defendant made a similar request for release to the BOP in December 2020, the

compassionate release statute reserves to the warden at Butner Medium I FCI the ability to initially

assess Defendant’s request for release, his health, and the conditions inside the prison. Defendant

has not afforded the Butner Medium I FCI warden that opportunity delegated first to the BOP

consistent with the exhaustion requirement in § 3582(c)(1)(A.

       In sum, because Defendant has not exhausted available administrative remedies, the Court

denies Defendant’s motion and grants the Government’s motion to dismiss. To this extent,

Defendant’s Motion to Strike the Government’s motion to dismiss is denied. Furthermore,

Defendant’s Motion to Appoint Counsel is denied, as he has no constitutional right to counsel in

assisting him with filing a post-conviction motion to vacate. See Pennsylvania v. Finley, 481 U.S.

551, 554 (1987); Hunt v. Nuth, 57 F.3d 1327, 1340 (4th Cir. 1995).

                                             ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 39), is DENIED, without prejudice to Defendant to

refile the motion after he has exhausted his remedies with the BOP. To this extent, the

Government’s Motion to Dismiss, (Doc. No. 42), is GRANTED. Finally, Defendant’s Motion to

Strike and Motion to Appoint Counsel, (Doc. No. 43) are DENIED.




      Case 3:17-cr-00224-MOC-DSC Document 44 Filed 08/11/21 Page 2 of 3
                           Signed: August 11, 2021




Case 3:17-cr-00224-MOC-DSC Document 44 Filed 08/11/21 Page 3 of 3
